UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            Ii csoc
                                                                            I
                                                                                         SDNY
                                                                                      , C:UMENT
                                                                                                      -

------------------------------------------x                                     1:.    ,._,: I RO, ,C:•LLY FILE D
STONCOR GROUP, INC. , et ano.,                                                  DOC fl;           ,
                                                                                DATE     FITTn/i-;.:1-2 -~,   1


                                Plaintiffs,


                -against-                                                                   16-cv-4574 (LAK)


PEERLESS INSURANCE COMPANY,

                                Defendant.
------------------------------------------x


                                                ORDER


LEWIS    A. KAPLAN, District Judge.

                 Defendant's motion, as amended, to dismiss the amended complaint (Dkts 108, 111)
is granted to the extent that the first cause of action is dismissed and denied in all other respects, and
plaintiffs' request for leave to amend is denied, all substantially for the reasons set forth in the
Report and Recommendation of Magistrate Judge Gabriel W. Gorenstein. Defendant's objections
are overruled. While defendant claims that plaintiff Stoncor Group's remaining cause of action for
breach of contract also should be dismissed because it has conceded that it has not suffered any
damages, it cites no authority for that proposition. The amended complaint alleges that both
plaintiffs sustained damages. Accordingly, there is no basis before the Court on which to sustain
defendant's objection.

                SO ORDERED.

Dated:          June 23, 2021
